Case 6:12-cv-00855-RWS Document 939 Filed 09/08/20 Page 1 of 4 PageID #: 61951



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 VIRNETX INC. AND                              §
 LEIDOS, INC.                                  §       Civil Action No. 6:12-cv-855-RWS
                                               §
 v.                                            §
                                               §
                                               §       Jury Trial Demanded
 APPLE INC.                                    §


                  JOINT NOTICE REGARDING MEET AND CONFER
            AND AGREEMENT RELATING TO CERTAIN MOTIONS IN LIMINE

         Pursuant to the Court’s September 1, 2020 Order (Dkt. No. 937) VirnetX, Inc. (“VirnetX”)

 and Apple Inc. (“Apple”) file this Joint Notice Regarding Meet And Confer and Agreement

 Relating To Certain Motions In Limine.

         On September 8th, 2020, the parties met and conferred regarding VirnetX’s belief “that it

 is necessary to tell the jury VPN on Demand was found infringing over Apple’s objection,” and

 whether “Apple [could] rebut that point with evidence of its good-faith defenses.” (Id. at 11, n.2).

 The parties agree that they may state in front of the jury: (1) “it has been determined that VPN on

 Demand infringes” (id. at 10). According to the Court’s rulings, the parties agree that they will

 not reference that VPN on Demand was found infringing over Apple’s objections (id. at 11) nor

 will they reference that Apple had a good-faith belief in the non-infringement of VPN On Demand

 (id. at 6-7).

         VirnetX and Apple also agree that they, their counsel, representatives, and all witnesses

 tendered by them (whether live or by deposition) will not mention, refer to, interrogate about, or

 attempt to convey to the jury in any manner, either directly or indirectly, any of the matters set

 forth below without obtaining a favorable ruling from this Court outside the presence and hearing

                                                   1
Case 6:12-cv-00855-RWS Document 939 Filed 09/08/20 Page 2 of 4 PageID #: 61952



 of the prospective jurors or the jury ultimately selected in this case. Both parties will also warn

 and caution each witness to follow the same instructions.

               Any reference to prior findings of willfulness, enhancement, or awards of attorney’s
                fees in the -417 or -855 Actions. (Apple’s Motion In Limine III) (Dkt. No. 895).

               Any reference that Apple, the witnesses, and the lawyers are from out of state.
                (Apple’s Motion In Limine IV) (Dkt. No. 895).

               The parties will approach before referencing discovery disputes and any
                interactions of counsel related to the dispute, and before otherwise commenting that
                a party/lawyer from whom discovery was sought failed to exchange or share
                information. With respect to closing arguments, VirnetX will provide its closing
                slides, including any slides to be used on rebuttal, in a binder to Apple when
                VirnetX’s lead counsel approaches the podium to begin closing argument. Apple
                will provide its closing slides in a binder to VirnetX when Apple’s lead counsel
                approaches the podium to begin closing argument. To the extent a particular slide
                is not used in a party’s closing, the other party may not use that slide. (Modification
                to Apple’s Motion In Limine VI) (Dkt. No. 895).




                                                  2
Case 6:12-cv-00855-RWS Document 939 Filed 09/08/20 Page 3 of 4 PageID #: 61953




 Dated: September 8, 2020                 Respectfully submitted,

 /s/ Jason D. Cassady____________         /s/ Leslie Schmidt
 Bradley W. Caldwell                      Gregory S. Arovas
 Texas State Bar No. 24040630             greg.arovas@kirkland.com
 E-mail: bcaldwell@caldwellcc.com         Robert A. Appleby
                                          robert.appleby@kirkland.com
 Jason D. Cassady
                                          Jeanne M. Heffernan
 Texas State Bar No. 24045625             jeanne.heffernan@kirkland.com
 E-mail: jcassady@caldwellcc.com          Joseph A. Loy
 John Austin Curry                        joseph.loy@kirkland.com
 Texas State Bar No. 24059636             Leslie Schmidt
 E-mail: acurry@caldwellcc.com            leslie.schmidt@kirkland.com
 Daniel R. Pearson                        KIRKLAND & ELLIS LLP
 Texas State Bar No. 24070398             601 Lexington Avenue
                                          New York, New York 10022
 Email: dpearson@caldwellcc.com
                                          Telephone: (212) 446-4800
 Warren J. McCarty, III                   Facsimile: (212) 446-4900
 Texas State Bar No. 24107857
 E-mail: wmccarty@caldwellcc.com          Michael E. Jones, Lead Attorney
 Hamad M. Hamad                           Texas Bar No. 10969400
 Texas State Bar No. 24061268             mikejones@potterminton.com
 Email: hhamad@caldwellcc.com             POTTER MINTON
 CALDWELL CASSADY CURRY P.C.              A Professional Corporation
 2121 N. Pearl St., Suite 1200            110 N. College Avenue, Suite 500
 Dallas, Texas 75201                      Tyler, Texas 75702
 Telephone: (214) 888-4848                Telephone: (903) 597-8311
 Facsimile: (214) 888-4849                Facsimile: (903) 593-0846
 Robert M. Parker                         ATTORNEYS FOR APPLE INC.
 Texas State Bar No. 15498000
 Email: rmparker@pbatyler.com
 R. Christopher Bunt
 Texas State Bar No. 00787165
 Email: rcbunt@pbatyler.com
 PARKER, BUNT & AINSWORTH, P.C.
 100 East Ferguson, Suite 1114
 Tyler, Texas 75702
 Telephone: (903) 531-3535
 Telecopier: (903) 533-9687
 ATTORNEYS FOR PLAINTIFF
 VIRNETX INC.




                                      3
Case 6:12-cv-00855-RWS Document 939 Filed 09/08/20 Page 4 of 4 PageID #: 61954



                               CERTIFICATE OF SERVICE


        The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a copy of this document via the Court’s

 CM/ECF system per Local Rule CV-5(a)(3) on September 8, 2020.


                                                   /s/ Jason D. Cassady___
                                                   Jason D. Cassady




                                              4
